          Case 2:18-cv-02604-KJM-DB Document 11 Filed 03/01/19 Page 1 of 7


 1   Joshua Briones (SBN 205293)
     jbriones@mintz.com
 2   E. Crystal Lopez (SBN 296297)
     eclopez@mintz.com
 3   Matthew J. Novian (SBN 324144)
     mjnovian@mintz.com
 4   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 5   Los Angeles, CA 90067
     Telephone: 310-586-3200
 6   Facsimile: 310-586-3202

 7   Attorneys for Defendant Pro-Lab, Inc.

 8

 9                                UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11
     LYLE STANDISH on behalf of himself and all            Case No.: 2:18-CV-02604-KJM-DB
12   others similarly situated,
                                                           DEFENDANT PRO-LAB, INC.’S REPLY
13                         Plaintiff,                      BRIEF IN SUPPORT OF MOTION TO
            vs.                                            SET ASIDE DEFAULT
14
     PRO-LAB, INC.,
15
                           Defendant.                      Date:        March 8, 2019
16                                                         Time:        10:00 a.m.
                                                           Judge:       Hon. Kimberly J. Mueller
17                                                         Courtroom:   3 – 15th Floor
18                                                         Complaint Filed: September 21, 2018
19   I.     INTRODUCTION
20          As this Court has emphasized “the Ninth Circuit’s distaste for default judgements cannot be
21
     overstated; courts are directed to be ‘solicitous towards movants’ and deny a motion to set aside
22
     default only where ‘extreme circumstances’ exist.” Broadcast Music Inc. et al. v. MP Restaurants
23
     et al., 2:13-cv-00420-KJM-DAD Dkt. No. 29 p. 3 (E.D. Cal. 2009); see also Westchester Fire Ins.
24

25   Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009) (noting default judgments are disfavored and

26   cases should be decided upon their merits whenever reasonably possible). No extreme

27   circumstances warranting denial exist.
28
                                                       1
                       REPLY BRIEF IN SUPPORT OF MOTION TO SET ASIDE DEFAULT
           Case 2:18-cv-02604-KJM-DB Document 11 Filed 03/01/19 Page 2 of 7


 1           Here, good cause exists to set aside the default. Defendant’s mistaken belief that it retained

 2   counsel1 to answer the Complaint, qualifies as excusable neglect under the Ninth Circuit’s forgiving
 3
     standard. There are no extreme circumstances in this case. Defendant did not intentionally fail to
 4
     answer the Complaint. Furthermore, Defendant has presented specific facts regarding its dialing
 5
     system that support a meritorious defense. Finally, Defendant will not be prejudiced if the default is
 6
     set aside. Plaintiff will be able to assert its claims after Defendant answers the Complaint or files a
 7

 8   dispositive motion.

 9           Courts in this Circuit favor merits-based litigation over default judgement and therefore
10   grant motions to set aside defaults frequently.2 Even Plaintiff’s reply to this motion relies on case
11
     law that set aside default judgements. See Plaintiff’s Reply to Defendant’s Motion to Set Aside
12
     Default, p. 2 citing E. & J. Gallo Winery v. Cantine Rallo, S.p.A., 430 F. Supp. 2d 1064, 1091(E.D.
13
     Cal. 2005) (setting aside default when the delay in responding to the Complaint “was not
14

15   unreasonably long, Plaintiff will suffer no prejudice, and the proffered ‘excusable’ neglect, marginal

16   as it is, negates any wrongful purpose.”) Accordingly, Defendant respectfully asks this Court to set

17   aside the default and to allow it to fully litigate this claim.
18   II.     GOOD CAUSE EXISTS TO SET ASIDE THE DEFAULT
19
             Defendant has demonstrated good cause under the Ninth Circuit’s forgiving standard as it
20
     has shown (1) it did not engage in culpable conduct leading to the default; (2) it has a meritorious
21

22
     1
       Should the Court require more details regarding this assertion, Defendant respectfully requests an in camera meeting
23   at the March 8, 2019 hearing to avoid revealing any privileged communications.
24   2
       Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984) (judgment by default “is a drastic step appropriate only in extreme
     circumstances; a case should, whenever possible, be decided on the merits.”); Lexington Insurance Company v.
25   Energetic Lath & Plaster, Inc., 2:15-cv-00861-KJM-EFB Dkt. No. 41 (E.D. Cal. Sept. 2015); Broadcast Music Inc. et
     al v. MP Restaurants et al, 2:13-cv-00420-KJM-DAD Dkt. No. 29 (E.D. Cal Dec. 2013) (“The policy favoring
26   judgement on the merits outweighs any cost to plaintiffs incurred in filing their motion for default judgment.”); Shehee
     v. Ahlin, 2019 WL 161119 * 3 (E.D. Cal. Jan. 10, 2019) (“resolution of an action on its merits is favored. Resolution by
27   default is not.”); Sintel Systems, Inc. v. FroyoWorld Allston, 2016 WL 9343760 (C.D. Cal. Dec. 9, 2016) (“Court Grants
     Mr. Strauss's Motion to Set Aside the Entry of Default Judgment.”).
28
                                                                2
                           REPLY BRIEF IN SUPPORT OF MOTION TO SET ASIDE DEFAULT
         Case 2:18-cv-02604-KJM-DB Document 11 Filed 03/01/19 Page 3 of 7


 1   defense as its proprietary system does not qualify as an ATDS; and (3) Plaintiff will not be

 2   prejudiced by setting aside the default. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d at
 3
     1091.
 4
             A.     There is No Culpable Conduct, Defendant Did Not Intentionally Fail to Answer
 5
             As set forth in its Motion, Defendant did not intentionally fail to answer Plaintiff’s
 6
     Complaint or engage in any culpable conduct leading to default. Plaintiff’s counterargument is
 7

 8   unavailing. In E. & J. Gallo Winery, the first case Plaintiff relies upon, this court set aside the

 9   default and rejected plaintiff's assertion that defendant engaged in a knowing strategy to deliberately
10   ignore legal proceedings in part because it found that defendant was working on retaining a lawyer
11
     and eventually took action to protect itself. 430 F. Supp. 2d at 1090 (E.D. Cal. 2005). Here, as in
12
     Gallo, Defendant has retained counsel and has taken action to protect itself. Thus, here too, the
13
     court should set aside the default.
14

15           The second case Plaintiff cites, Executive Consultative Services, Inc. v. Bernstein, involves

16   an egregious set of facts that are readily distinguishable. 2012 WL 13019959, at *2 (C.D. Cal. June

17   7, 2012). In that case, Mr. Bernstein managed to evade service at least 10 ten times at his home for
18   nearly two months; Mr. Bernstein never answered the intercom nor did he ever open the mailbox.
19
     Here, Defendant was served 10 days after the Complaint was filed, on Plaintiff’s second attempt to
20
     effectuate service. Defendant’s conduct is not comparable to Mr. Bernstein’s.
21
             The Ninth Circuit has adopted a forgiving approach to excusable neglect, accepting even
22

23   “weak” reasons if they reveal mere “negligence and carelessness, not...deviousness or willfulness.”

24   Bateman v. United States Postal Serv., 231 F.3d 1220, 1225 (9th Cir. 2000). For example, in

25   Bateman, an attorney was excused from his failure to timely file a pleading because he had to leave
26
     the country on fairly short notice and, upon his return, suffered from jet lag and took some time to
27
     sort through his mail. Although this was a “weak” reason, it was enough to warrant relief.
28
                                                         3
                        REPLY BRIEF IN SUPPORT OF MOTION TO SET ASIDE DEFAULT
         Case 2:18-cv-02604-KJM-DB Document 11 Filed 03/01/19 Page 4 of 7


 1   Similarly, in Pincay v. Andrews, the court found there was excusable neglect where a law firm’s

 2   calendaring system caused it to misread the filing date for an appeal. 389 F. 3d 853, 859 (9th Cir.
 3
     2004). A mere “carelessness is not sufficient to treat a negligent failure to reply as inexcusable, at
 4
     least without a demonstration that other equitable factors, such as prejudice, weigh heavily in favor
 5
     of denial of the motion to set aside a default.” Signed Pers. Check No. 730 of Yubran S. Mesle, 615
 6
     F.3d 1085, 1092 (9th Cir. 2010). Here, Defendant did not timely respond to the complaint because it
 7

 8   inadvertently thought it had retained counsel. This reason is stronger (or at least the equivalent)

 9   than the ones described in Bateman and Pincay, and thus warrants relief.
10           B. A MERITORIOUS DEFENSE EXISTS
11           “A defendant seeking to vacate a default judgment must present specific facts that would
12
     constitute a defense. But the burden...is not extraordinarily heavy.” TCI, 244 F.3d at 700. The
13
     moving party need only assert a factual or legal basis that is sufficient to raise a particular defense;
14
     the question of whether a particular factual allegation is true is resolved at a later stage. See Id. A
15
     defense is meritorious if “there is some possibility that the outcome of the suit after a full trial will
16

17   be contrary to the result achieved by the default.” Haw. Carpenters’ Trust Funds v. Stone, 794 F.2d

18   508, 513 (9th Cir. 1986). Plaintiff misunderstands this standard and instead argues Defendant has
19   not presented a meritorious defense because there are no documents to support Defendant’s ATDS
20
     defense. Opp. at 4. As Plaintiff is aware, substantiating evidence is requested during the discovery
21
     phase of the litigation, which will not take place unless this court sets aside the default.
22
             Defendant contends that it does not use an ATDS to place phone calls and therefore it could
23

24   not have violated the TCPA. Regardless of whether equipment has the capacity to store telephone

25   numbers, The FCC has repeatedly confirmed that the defining characteristic of an autodialer is the

26   ability to “dial numbers without human intervention.” ACA Int'l v. FCC, 885 F.3d 687, 703 (D.C.C.
27   2018). Further, District Courts in this Circuit routinely consider the human intervention test. See
28
                                                          4
                         REPLY BRIEF IN SUPPORT OF MOTION TO SET ASIDE DEFAULT
         Case 2:18-cv-02604-KJM-DB Document 11 Filed 03/01/19 Page 5 of 7


 1   e.g., Herrick v. GoDaddy.com LLC, 312 F. Supp. 3d 792 (D. Ariz. 2018) (finding a provider did not

 2   use an ATDS where it had to “log into system, create a message, schedule a time to send it, and
 3
     enter a code to authorize its ultimate transmission.”). As stated in Mr. Molina’s declaration, the
 4
     telephone equipment used by Defendant requires actions by a human being to make the call(s).3 If
 5
     Defendant demonstrates that its telephonic equipment requires substantial human intervention to
 6
     place calls, that telephonic system does not qualify as an ATDS, and Defendant will not be liable
 7

 8   under the TCPA. Whether the factual allegations are true will be confirmed during discovery and

 9   has no bearing on whether this court should set aside the default. Because "the law [to set aside the
10   default] does not require that defendant show it will prevail on its defense," Defendant is not
11
     required to provide any additional information at this stage. Gallo, 430 F. Supp. 2d at 1092.
12
     Defendant has put forth a meritorious defense.
13
            C. PREJUDICE
14
            Plaintiff has offered no evidence of prejudice beyond the effect of proceeding on the merits
15

16   if relief from default is granted. Having to try a case on the merits is not, without more, sufficient

17   prejudice. See TCI, 244 F.3d at 701 (“To be prejudicial, the setting aside of a judgment must result
18   in greater harm than simply delaying resolution of the case.”). Rather, “the standard is whether
19
     [plaintiff's] ability to pursue his claim will be hindered.” Id. Plaintiff offers no suggestion that he
20
     will not be fully able to prosecute his claims.
21
            Plaintiff has not shown any harm more than a delay in resolution. No evidence has been lost
22

23   and Defendants have placed an internal litigation hold. Plaintiff will be able to prosecute his claim

24   once the default is set aside. He will not be prejudiced if the default is set aside.

25

26
     3
27    Defendant provided a “draft” declaration to Plaintiff’s counsel so that the parties could discuss the
     contents and address any outstanding issues before the declaration was executed by Mr. Molina.
28
                                                         5
                        REPLY BRIEF IN SUPPORT OF MOTION TO SET ASIDE DEFAULT
            Case 2:18-cv-02604-KJM-DB Document 11 Filed 03/01/19 Page 6 of 7


 1            Righetti v. Authority Tax Services, LLC, the only case Plaintiff cites in support of his

 2   prejudice argument, is inapposite. In Righetti, the court granted a Plaintiff’s motion for default
 3
     judgement; unlike here, it did not consider a Defendant’s motion to set aside default. 2015 WL
 4
     4089799 (July 6, 2015 C.D. Cal.). Analyzing the eight-prong Eitel factors, and not the Falk factors
 5
     applicable here, the Court found Plaintiff Righetti would be left without any remedy if the motion
 6
     for default were denied. Nothing in Righetti supports the position that without a default judgement
 7

 8   a plaintiff will continue to “face harassment at the hands of Defendant.” See Opp. at 5. Plaintiff

 9   faces no prejudice under the Falk standard and thus this Court should grant Defendant’s motion to
10   set aside the default.
11
     III.     CONCLUSION
12
              Defendant respectfully asks this court to uphold Ninth Circuit principles and allow it to
13
     litigate this case on the merits. There is good cause to set aside the default. Defendant’s failure to
14
     answer the Complaint was inadvertent and the result of a miscommunication. Furthermore,
15

16   Defendant’s meritorious defense will allow it to dispose of this action. Finally, Plaintiff will not be

17   prejudiced if the Court sets aside the default. For these reasons, the Court should grant Defendant’s
18   motion to set aside the default.
19
     Dated: March 1, 2019                         Respectfully submitted,
20
                                                  MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
21

22                                                /s/ Joshua Briones
23                                                By: Joshua Briones
                                                         E. Crystal Lopez
24                                                       Matthew J. Novian

25                                                      Attorneys for Defendant
                                                        PRO-LAB, INC.
26

27

28
                                                         6
                         REPLY BRIEF IN SUPPORT OF MOTION TO SET ASIDE DEFAULT
         Case 2:18-cv-02604-KJM-DB Document 11 Filed 03/01/19 Page 7 of 7


 1                                     CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I filed the foregoing REPLY IN SUPPORT OF

 3   DEFENDANT’S MOTION TO SET ASIDE THE DEFAULT electronically on March 1, 2019,
 4
     with the Clerk of the United States District Court in the CM/ECF system, which will serve a notice
 5
     of the filing upon all counsel or parties of record on the email addresses listed on the court website.
 6

 7                                                 /s/ Joshua Briones
                                                   Joshua Briones
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                        1
                                               PROOF OF SERVICE
